Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered October 29, 2007 in a personal injury action. The order denied the motion of defendant SCI Funeral Services of New York, Inc., doing business as Pirro & Sons Funeral Home, for summary judgment dismissing the amended complaint against it.
Now, upon the stipulation of discontinuance of appeal and settlement of action signed by the attorneys for the parties to the appeal on May 27, 2009 and filed in the Onondaga County Clerk’s Office on June 17, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.B, Centra, Garni and Gorski, JJ.